440 F.2d 406
UNITED STATES of America, Plaintiff-Appellee,v.Ralph Lyman WINSLOW, Defendant-Appellant.
No. 26702.
United States Court of Appeals, Ninth Circuit.
March 30, 1971.

Donald B. Marks, Los Angeles, Cal., for defendant-appellant.
Robert L. Meyer, U.S. Atty., David R. Nissen, Chief, Crim.  Div., Larry S. Flax, Asst. U.S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before CARTER, WRIGHT and TRASK, Circuit Judges.
PER CURIAM:


1
A jury convicted appellant for a violation of 18 U.S.C. 287, submitting a false claim to an officer of the United States.  On appeal, his sole contention is that the evidence against him was biased, prejudiced, and so incredible that it cannot support the jury's verdict.


2
The jury chose to believe the testimony of the government's witnesses on a disputed question of fact and to disbelieve appellant, his wife, and son.  The evidence was sufficient to sustain the conviction and appellant's contention is without merit.


3
'The weight to be accorded conflicting evidence is a matter for the trier of fact to determine; not a court of appeals.'  Ortiz-Jiminez v. United States, 393 F.2d 720, 721 (9th Cir. 1968).


4
Affirmed.